 

Exhibit 10.8

 

EARLYBIRDCAPITAL, INC.

366 Madison Avenue

New York, New York 10017

 

July 27, 2017

 

Pensare Acquisition Corp.

1720 Peachtree Street

Suite 629

Atlanta, GA 30309

Attn: Darrell J. Mays

 

Ladies and Gentlemen:

 

This is to confirm our agreement whereby Pensare Acquisition Corp., a Delaware
corporation (“Company”), has requested EarlyBirdCapital, Inc. (the “Advisor”) to
assist it in connection with the Company merging with, acquiring, engaging in a
share exchange, share reconstruction and amalgamation, purchasing all or
substantially all of the assets of, entering into contractual arrangements, or
engaging in any other similar business combination (in each case, a “Business
Combination”) with one or more businesses or entities (each a “Target”) as
described in the Company’s Registration Statement on Form S-1 (File No.
333-219162) filed with the Securities and Exchange Commission (“Registration
Statement”) in connection with its initial public offering (“IPO”).

 

1.Services and Fees.

 

(a)The Advisor will:

 

(i)Hold meetings with Company stockholders to discuss the Business Combination
and the Target’s attributes;

 

(ii)Introduce the Company to potential investors to purchase the Company’s
securities in connection with the Business Combination;

 

(iii)Assist the Company in trying to obtain stockholder approval for the
Business Combination, including assistance with the Company’s proxy statement or
tender offer materials; and

 

(iv)Assist the Company with any press releases and filings related to the
Business Combination or the Target.

 



 

 

 

Notwithstanding anything to the contrary contained herein, the services to be
provided for hereunder will not include any solicitation of potential investors
in connection with the IPO.

 

(b)               As compensation for the foregoing services, the Company will
pay the Advisor a cash fee equal to 3.5% of the gross proceeds received by the
Company in the IPO (“Fee”); provided, that, in the Company’s discretion, up to
30% of the Fee may be paid to other underwriters in the IPO or other FINRA
members that assist the Company in consummating a Business Combination.
Accordingly, the Advisor will be paid no less than an amount equal to at least
70% of the Fee. The Fee is due and payable to the Advisor by wire transfer at
the closing of the Business Combination (“Closing”). If a proposed Business
Combination is not consummated for any reason, no Fee shall be due or payable to
the Advisor hereunder. The Fee shall be exclusive of any finder’s fees which may
become payable to the Advisor pursuant to any other agreement between the
Advisor and the Company or the Target.

 

2.Expenses.

 

At the Closing, the Company shall reimburse the Advisor for all reasonable costs
and expenses incurred by the Advisor (including reasonable fees and
disbursements of counsel) in connection with the performance of its services
hereunder; provided, however, all expenses in excess of $5,000 in the aggregate
shall be subject to the Company’s prior written approval, which approval shall
not be unreasonably withheld.

 

3.Company Cooperation.

 

The Company will provide full cooperation to the Advisor as may be necessary for
the efficient performance by the Advisor of its obligations hereunder,
including, but not limited to, providing to the Advisor and its counsel, on a
timely basis, all documents and information regarding the Company and Target
that the Advisor may reasonably request or that are otherwise relevant to the
Advisor’s performance of its obligations hereunder (collectively, the
“Information”); making the Company’s management, auditors, suppliers, customers,
consultants and advisors available to the Advisor; and, using commercially
reasonable efforts to provide the Advisor with reasonable access to the
management, auditors, suppliers, customers, consultants and advisors of Target.
The Company will promptly notify the Advisor of any change in facts or
circumstances or new developments affecting the Company or Target or that might
reasonably be considered material to the Advisor’s engagement hereunder.

 

4.Representations; Warranties and Covenants.

 

The Company represents, warrants and covenants to the Advisor that all
Information it makes available to the Advisor by or on behalf of the Company in
connection with the performance of its obligations hereunder will not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make statements made, in light of the circumstances under
which they were made, not misleading as of the date thereof and as of the
consummation of the Business Combination.

 



2 

 

 

5.Indemnity.

 

The Company shall indemnify the Advisor and its affiliates and directors,
officers, employees, shareholders, representatives and agents in accordance with
the indemnification provisions set forth in Annex I hereto, all of which are
incorporated herein by reference.

 

Notwithstanding the foregoing and Annex 1, the Advisor agrees, if there is no
Closing, (i) that it does not have any right, title, interest or claim of any
kind in or to any monies in the Company’s trust account (“Trust Account”)
established in connection with the IPO with respect to the Fee (each, a
“Claim”); (ii) to waive any Claim it may have in the future as a result of, or
arising out of, any services provided to the Company hereunder; and (iii) to not
seek recourse against the Trust Account with respect to the Fee.

 

6.Use of Name and Reports.

 

Without the Advisor’s prior written consent, neither the Company nor any of its
affiliates (nor any director, officer, manager, partner, member, employee or
agent thereof) shall quote or refer to (i) the Advisor’s name or (ii) any advice
rendered by the Advisor to the Company or any communication from the Advisor in
connection with performance of their services hereunder, except as required by
applicable federal or state law, regulation or securities exchange rule.

 

7.Status as Independent Contractor.

 

The Advisor shall perform its services as an independent contractor and not as
an employee of the Company or affiliate thereof. It is expressly understood and
agreed to by the parties that the Advisor shall have no authority to act for,
represent or bind the Company or any affiliate thereof in any manner, except as
may be expressly agreed to by the Company in writing. In rendering such
services, the Advisor will be acting solely pursuant to a contractual
relationship on an arm’s-length basis. This Agreement is not intended to create
a fiduciary relationship between the parties and neither the Advisor nor any of
the Advisor’s officers, directors or personnel will owe any fiduciary duty to
the Company or any other person in connection with any of the matters
contemplated by this Agreement.

 

8.Potential Conflicts.

 

The Company acknowledges that the Advisor is a full-service securities firm
engaged in securities trading and brokerage activities and providing investment
banking and advisory services from which conflicting interests may arise. In the
ordinary course of business, the Advisor and its affiliates may at any time hold
long or short positions, and may trade or otherwise effect transactions, for
their own account or the accounts of customers, in debt or equity securities of
the Company, its affiliates or other entities that may be involved in the
transactions contemplated hereby. Nothing in this Agreement shall be construed
to limit or restrict the Advisor or any of its affiliates in conducting such
business.

 



3 

 

 

9.Entire Agreement.

 

This Agreement constitutes the entire understanding between the parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect thereto. This Agreement may not be
modified or terminated orally or in any manner other than by an agreement in
writing signed by the parties hereto.

 

10.Notices.

 

Any notices required or permitted to be given hereunder shall be in writing and
shall be deemed given when mailed by certified mail or private courier service,
return receipt requested, addressed to each party at its respective addresses
set forth above, or such other address as may be given by a party in a notice
given pursuant to this Section.

 

11.Successors and Assigns.

 

This Agreement may not be assigned by either party without the written consent
of the other. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and, except where prohibited, to their successors
and assigns.

 

12.Non-Exclusivity.

 

Nothing herein shall be deemed to restrict or prohibit the engagement by the
Company of other consultants providing the same or similar services or the
payment by the Company of fees to such parties. The Company’s engagement of any
other consultant(s) shall not affect the Advisor’s right to receive the Fee and
reimbursement of expenses pursuant to this Agreement.

 

13.Applicable Law; Venue.

 

This Agreement shall be construed and enforced in accordance with the laws of
the State of New York without giving effect to conflict of laws.

 

In the event of any dispute under this Agreement, then and in such event, each
party hereto agrees that the dispute shall either be (i) resolved through final
and binding arbitration in accordance with the International Arbitration Rules
of the American Arbitration Association (“AAA”) or (ii) brought and enforced in
the courts of the State of New York, County of New York under the accelerated
adjudication procedures of the Commercial Division, or the United States
District Court for the Southern District of New York, in each event at the
discretion of the party initiating the dispute. Once a party files a dispute (if
arbitration, by sending JAMS a Demand for Arbitration) with one of the above
forums, the parties agree that all issues regarding such dispute or this
Agreement must be resolved before such forum rather than seeking to resolve it
through another alternative forum set forth above.

 



4 

 

 

In the event the dispute is brought before the AAA, the arbitration shall be
brought before the AAA International Center for Dispute Resolution’s offices in
New York City, New York, will be conducted in English and will be decided by a
panel of three arbitrators selected from the AAA Commercial Disputes Panel. Each
of the parties agrees that the decision and/or award made by the arbitrators
shall be final and enforceable by any court having jurisdiction over the party
from whom enforcement is sought. Furthermore, the parties to any such
arbitration shall be entitled to make one motion for summary judgment within 60
days of the commencement of the arbitration, which shall be decided by the
arbitrator[s] prior to the commencement of the hearings.

 

In the event the dispute is brought by a party in the courts of the State of New
York or the United States District Court for the Southern District of New York,
each party irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive. Each party hereby waives any objection to such exclusive jurisdiction
and that such courts represent an inconvenient forum. Any such process or
summons to be served upon a party may be served by transmitting a copy thereof
by registered or certified mail, postage prepaid, addressed to such party at the
address set forth at the beginning of this Agreement. Such mailing shall be
deemed personal service and shall be legal and binding upon the party being
served in any action, proceeding or claim. The parties agree that the prevailing
party(ies) in any such action shall be entitled to recover from the other
party(ies) all of its reasonable attorneys’ fees and expenses relating to such
action or proceeding and/or incurred in connection with the preparation
therefor.

 

14.Counterparts.

 

This Agreement may be executed in several original or facsimile counterparts,
each one of which shall constitute an original, and together shall constitute
but one instrument.

 

5 

 

 

If the foregoing correctly sets forth the understanding between the Advisor and
the Company with respect to the foregoing, please so indicate your agreement by
signing in the place provided below, at which time this letter shall become a
binding contract.

 



      EARLYBIRDCAPITAL, INC.               By: /s/ Steven Levine       Name:
Steven Levine       Title: Chief Executive Officer           AGREED AND ACCEPTED
BY:               PENSARE ACQUISITION CORP.                 By: /s/ Darrell J.
Mays       Name: Darrell J. Mays       Title: Chief Executive Officer      

 

[Signature Page to Business Combination Marketing Agreement]

 

6 

 

 

ANNEX I

 

Indemnification

 

In connection with the Company’s engagement of EarlyBirdCapital, Inc. (the
“Advisor”) pursuant to that certain letter agreement (“Agreement”) of which this
Annex forms a part, Pensare Acquisition Corp. (the “Company”) hereby agrees,
subject to the second paragraph of Section 5 of the Agreement, to indemnify and
hold harmless the Advisor and its affiliates and its respective directors,
officers, shareholders, agents and employees of any of the foregoing
(collectively the “Indemnified Persons”), from and against any and all claims,
actions, suits, proceedings (including those of stockholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, (collectively a “Claim”), that (A) are
related to or arise out of (i) any actions taken or omitted to be taken
(including any untrue statements made or any statements omitted to be made) by
the Company, or (ii) any actions taken or omitted to be taken by any Indemnified
Person in connection with the Company’s engagement of the Advisor, or (B)
otherwise relate to or arise out of the Advisor’s activities on the Company’s
behalf under the Advisor’s engagement, and the Company shall reimburse any
Indemnified Person for all expenses (including the reasonable fees and expenses
of counsel) as incurred by such Indemnified Person in connection with
investigating, preparing or defending any such claim, action, suit or
proceeding, whether or not in connection with pending or threatened litigation
in which any Indemnified Person is a party. The Company will not, however, be
responsible for any Claim that is finally judicially determined to have resulted
from the gross negligence or willful misconduct of any person seeking
indemnification for such Claim. The Company further agrees that no Indemnified
Person shall have any liability to the Company for or in connection with the
Company’s engagement of the Advisor except for any Claim incurred by the Company
as a result of such Indemnified Person’s gross negligence or willful misconduct.

 

The Company further agrees that it will not, without the prior written consent
of the Advisor, settle, compromise or consent to the entry of any judgment in
any pending or threatened Claim in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.

 



7 

 

 

Promptly upon receipt by an Indemnified Person of notice of any complaint or the
assertion or institution of any Claim with respect to which indemnification is
being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses. If the Company so elects or
is requested by such Indemnified Person, the Company will assume the defense of
such Claim, including the employment of counsel reasonably satisfactory to such
Indemnified Person and the payment of the fees and expenses of such counsel. In
the event, however, that legal counsel to such Indemnified Person reasonably
determines that having common counsel would present such counsel with a conflict
of interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and the Company, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to the
Company, then such Indemnified Person may employ its own separate counsel to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel. Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Party
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert crossclaims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and expenses of its counsel and all amounts
paid as a result of such Claim or the compromise or settlement thereof.

 

In addition, with respect to any Claim in which the Company assumes the defense,
the Indemnified Person shall have the right to participate in such Claim and to
retain his, her or its own counsel therefor at his, her or its own expense.

 

The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not the Advisor is an Indemnified Person), the Company and the Advisor shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and the Advisor on the other, in connection with the Advisor’s
engagement referred to above, subject to the limitation that in no event shall
the amount of the Advisor’s contribution to such Claim exceed the amount of fees
actually received by the Advisor from the Company pursuant to the Advisor’s
engagement. The Company hereby agrees that the relative benefits to the Company,
on the one hand, and the Advisor on the other, with respect to the Advisor’s
engagement shall be deemed to be in the same proportion as (a) the total value
paid or proposed to be paid or received by the Company or its stockholders as
the case may be, pursuant to the transaction (whether or not consummated) for
which the Advisor is engaged to render services bears to (b) the fee paid or
proposed to be paid to the Advisor in connection with such engagement.

 

The Company’s indemnity, reimbursement and contribution obligations under this
Agreement (a) shall be in addition to, and shall in no way limit or otherwise
adversely affect any rights that any Indemnified Party may have at law or at
equity and (b) shall be effective whether or not the Company is at fault in any
way.

 



8 